                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 1 of 8 Page ID #:1




                                     1 Jonah A. Grossbardt (State Bar No. 283584)
                                       SRIPLAW
                                     2 1801 Century Park East
                                       Suite 1100
                                     3 Los Angeles, CA 90067
                                       323.364.6565 – Telephone
                                     4 561.404.4353 – Facsimile
                                       jonah.grossbardt@sriplaw.com
                                     5
                                       Attorneys for Plaintiff
                                     6 STOCKFOOD AMERICA, INC.

                                     7
                                                           UNITED STATES DISTRICT COURT
                                     8
                                                          CENTRAL DISTRICT OF CALIFORNIA
          LOS ANGELES, CALIFORNIA




                                     9
                                                                    WESTERN DIVISION
SRIPLAW




                                    10
                                         STOCKFOOD AMERICA, INC.,                      Case No.: 2:20-cv-02268
                                    11
                                                                      Plaintiff,       COMPLAINT FOR COPYRIGHT
                                    12                                                 INFRINGEMENT
                                         v.
                                    13                                                 Demand for Jury Trial
                                         YARDI SYSTEMS INC. dba
                                    14   PARKVIEW TERRACE and JONES &
                                         JONES MANAGEMENT GROUP,
                                    15   INC. dba PARKVIEW TERRACE,

                                    16                             Defendants.

                                    17
                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                    18                    (INJUNCTIVE RELIEF DEMANDED)

                                    19        Plaintiff STOCKFOOD AMERICA, INC. by and through its undersigned

                                    20 counsel, brings this Complaint against Defendants YARDI SYSTEMS INC. dba

                                    21
                                                                                   1
                                                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                              CASE NO.: 2:20-CV-02268
                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 2 of 8 Page ID #:2




                                     1 PARKVIEW TERRACE and JONES & JONES MANAGEMENT GROUP, INC. dba

                                     2 PARKVIEW TERRACE for damages and injunctive relief, and in support thereof

                                     3 states as follows:

                                     4                            SUMMARY OF THE ACTION

                                     5        1.     Plaintiff STOCKFOOD AMERICA, INC. (“Stockfood”) brings this

                                     6 action for violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to

                                     7 copy and distribute Stockfood’s original copyrighted Work of authorship.

                                     8        2.     Our client is the world’s leading food image agency. Stockfood has a
          LOS ANGELES, CALIFORNIA




                                     9 unique collection of food images, videos, features and recipes on the worldwide
SRIPLAW




                                    10 subject of food and drink. Stockfood was founded in Munich, Germany by

                                    11 photographer Pete A. Eising. In 1996, Stockfood founded a sales office in

                                    12 Kennebunk, Maine, and in 2007, in London, England. Stockfood specialized in the

                                    13 art of food from the very beginning. In addition to a renowned food photography

                                    14 studio, Studio Eising, the company initially offered exclusively rights-managed

                                    15 images. In 2002 the offering was expanded to include royalty-free images, and in

                                    16 2008 videos were added, together with an in-house production studio.

                                    17        3.     In 2011, features – complete articles including images and text – became

                                    18 available too. Today, an in-house editorial team can supply appropriate text of all

                                    19 images, videos, feature articles and recipes. Stockfood content and productions can be

                                    20

                                    21
                                                                                   2
                                                                                               COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                             CASE NO.: 2:20-CV-02268
                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 3 of 8 Page ID #:3




                                     1 found in high-quality print publications, mobile apps, advertisements, books and

                                     2 calendars worldwide.

                                     3         4.    Defendant YARDI SYSTEMS INC. DBA PARKVIEW TERRACE

                                     4 (“YSI”) is a property management company in California.

                                     5         5.    Defendant Jones & Jones Management Group, Inc. dba Parkview Terrace

                                     6 (“J&J”) is a property management company in California.

                                     7         6.    Defendants YSI and J&J are collectively referred to herein as

                                     8 “Defendants.”
          LOS ANGELES, CALIFORNIA




                                     9         7.    Stockfood alleges that Defendants copied Stockfood’s copyrighted Work
SRIPLAW




                                    10 from the internet in order to advertise, market and promote its business activities.

                                    11 Defendants committed the violations alleged in connection with Defendants’

                                    12 businesses for purposes of advertising and promoting sales to the public in the course

                                    13 and scope of the Defendants’ businesses.

                                    14                             JURISDICTION AND VENUE

                                    15         8.    This is an action arising under the Copyright Act, 17 U.S.C. § 501.

                                    16         9.    This Court has subject matter jurisdiction over these claims pursuant to

                                    17 28 U.S.C. §§ 1331, 1338(a).

                                    18         10.   Defendants are subject to personal jurisdiction in California.

                                    19         11.   Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

                                    20 1400(a) because the events giving rise to the claims occurred in this district,

                                    21
                                                                                    3
                                                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                              CASE NO.: 2:20-CV-02268
                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 4 of 8 Page ID #:4




                                     1 Defendants engaged in infringement in this district, Defendants reside in this district,

                                     2 and Defendants are subject to personal jurisdiction in this district.

                                     3                                      DEFENDANTS

                                     4         12.   Yardi Systems Inc. dba Parkview Terrace is a California Corporation,

                                     5 with its principal place of business at 430 South Fairview Avenue, Santa Barbara,

                                     6 California, 93117, and can be served by serving its Registered Agent, CSC - Lawyers

                                     7 Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento,

                                     8 California, 95833.
          LOS ANGELES, CALIFORNIA




                                     9         13.   Jones & Jones Management Group, Inc. dba Parkview Terrace is a California
SRIPLAW




                                    10 Corporation, with its principal place of business at 4928 West Martin Luther King Jr.

                                    11 Boulevard, Los Angeles, California, 90016, and can be served by serving its

                                    12 Registered Agent, Margaret A. Jones, at the same address.

                                    13                       THE COPYRIGHTED WORK AT ISSUE

                                    14         14.   In 2012, created the photograph entitled 11078521, which is shown

                                    15 below and referred to herein as the “Work.

                                    16 //

                                    17 //

                                    18 //

                                    19 //

                                    20 //

                                    21
                                                                                    4
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-02268
                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 5 of 8 Page ID #:5




                                     1

                                     2

                                     3

                                     4

                                     5

                                     6

                                     7

                                     8
          LOS ANGELES, CALIFORNIA




                                     9
SRIPLAW




                                    10
                                                15.    Stockfood registered the Work with the Register of Copyrights on June
                                    11
                                         10, 2013 and was assigned the registration number VA 1-434-122. The Certificate of
                                    12
                                         Registration is attached hereto as Exhibit 1.
                                    13
                                                16.    Stockfood’s Work is protected by copyright but is not otherwise confidential,
                                    14
                                         proprietary, or trade secrets.
                                    15
                                                17.    At all relevant times Stockfood was the owner of the copyrighted Work
                                    16
                                         at issue in this case.
                                    17
                                                                  INFRINGEMENT BY DEFENDANTS
                                    18
                                                18.    Defendants have never been licensed to use the Work at issue in this
                                    19
                                         action for any purpose.
                                    20

                                    21
                                                                                      5
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-02268
                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 6 of 8 Page ID #:6




                                     1         19.    On a date after the Work at issue in this action was created, but prior to

                                     2 the filing of this action, Defendants copied the Work.

                                     3         20.    Defendants copied Stockfood’s copyrighted Work without Stockfood’s

                                     4 permission.

                                     5         21.    After Defendants copied the Work, they made further copies and

                                     6 distributed the Work on the internet to promote the sale of goods and services as part

                                     7 of their property management businesses.

                                     8         22.    Defendants copied and distributed Stockfood’s Copyrighted Work in
          LOS ANGELES, CALIFORNIA




                                     9 connection with Defendants’ business for purposes of advertising and promoting
SRIPLAW




                                    10 Defendants’ business, and in the course and scope of advertising and selling products

                                    11 and services.

                                    12         23.    Stockfood’s Works are protected by copyright but are not otherwise

                                    13 confidential, proprietary, or trade secrets.

                                    14         24.    Defendants committed copyright infringement of the Work as evidenced

                                    15 by the documents attached hereto as Exhibit 2.

                                    16         25.    Stockfood never gave Defendants permission or authority to copy,

                                    17 distribute or display the Work at issue in this case.

                                    18                                    COUNT I
                                                                   COPYRIGHT INFRINGEMENT
                                    19
                                               26.    Plaintiff incorporates the allegations of paragraphs 1 through 25 of this
                                    20
                                         Complaint as if fully set forth herein.
                                    21
                                                                                      6
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-02268
                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 7 of 8 Page ID #:7




                                     1         27.     Stockfood owns a valid copyright in the Work at issue in this case.

                                     2         28.     Stockfood registered the Work at issue in this case with the Register of

                                     3 Copyrights pursuant to 17 U.S.C. § 411(a).

                                     4         29.     Defendants copied, displayed, and distributed the Work at issue in this

                                     5 case and made derivatives of the Work without Stockfood’s authorization in violation

                                     6 of 17 U.S.C. § 501.

                                     7         30.     Defendants performed the acts alleged in the course and scope of its

                                     8 business activities.
          LOS ANGELES, CALIFORNIA




                                     9         31.     Defendants’ acts were willful.
SRIPLAW




                                    10         32.     Stockfood has been damaged.

                                    11         33.     The harm caused to Stockfood has been irreparable.

                                    12         WHEREFORE, the Plaintiff prays for judgment against the Defendants Yardi Systems

                                    13 Inc. dba Parkview Terrace and Jones & Jones Management Group, Inc. dba Parkview

                                    14 Terrace that:

                                    15         a.      Defendants and their officers, agents, servants, employees, affiliated

                                    16 entities, and all of those in active concert with them, be preliminarily and permanently

                                    17 enjoined from committing the acts alleged herein in violation of 17 U.S.C. § 501;

                                    18         b.      Defendants be required to pay Plaintiff its actual damages and

                                    19 Defendants’ profits attributable to the infringement, or, at Plaintiff's election, statutory

                                    20 damages, as provided in 17 U.S.C. § 504;

                                    21
                                                                                     7
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-02268
                                    Case 2:20-cv-02268-SVW-RAO Document 1 Filed 03/09/20 Page 8 of 8 Page ID #:8




                                     1        c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the

                                     2 applicable statutes sued upon;

                                     3        d.     Plaintiff be awarded pre and post-judgment interest; and

                                     4        e.     Plaintiff be awarded such other and further relief as the Court deems just

                                     5 and proper.

                                     6                                     JURY DEMAND

                                     7        Plaintiff hereby demands a trial by jury of all issues so triable.

                                     8
          LOS ANGELES, CALIFORNIA




                                     9 DATED: March 9, 2020                     Respectfully submitted,
SRIPLAW




                                    10

                                    11                                          /s/ Jonah A. Grossbardt
                                                                                JONAH A. GROSSBARDT
                                    12                                          SRIPLAW
                                                                                Attorneys for Plaintiff Stockfood America, Inc.
                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21
                                                                                    8
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-02268
